FILE COPY




                              COURT OF APPEALS
                                   Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 1st day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00072-CV                                      (Tr.Ct.No. CV1003378-A)
CENTURY SURETY COMPANY                                                    Appellant,
                                           v.
JOHN DELOACH D/B/A DELOACH
VACUUM SERVICE AND
DELOACH OIL & GAS WASTE
WELL,                                                                      Appellees.


                 On appeal to this Court from Liberty County, Texas.

                                       

                                   JUDGMENT
This Court’s judgment issued on August 1, 2013, is hereby vacated and the following is
substituted therefor.

On appeal from the 75th District Court of Liberty County, Texas, from an order signed
December 15, 2011. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on June 27, 2013, on the clerk’s record,
briefs, and now before the Court on appellant’s second amended motion to vacate
judgment and withdraw opinion. The Court, having examined and fully considered the
documents on file, is of the opinion that the motion should be granted. Appellant’s
second amended motion to vacate judgment and withdraw opinion is GRANTED, and
the appeal is hereby DISMISSED.

Costs of the appeal are adjudged against the party incurring same. It is further ordered
that this decision be certified below for observance.

                                     
                            DORIAN E. RAMIREZ, CLERK